Title: To Thomas Jefferson from Robert Smith, 9 January 1824
From: Smith, Robert
To: Jefferson, Thomas


Sir
Pittsburgh
January 9th 1824
You must know that I am not in as good state of health as I good wish—you must know as I took an active part in your election in the year 1800 and it was on that card putt into the Greens chapter paper that brought out G G Duvall to write those essays that was the Lever that made you President of the  United States—I could ask of you some few Dollars at the Pressent time—I was in Washington City in the winter of 1822 and did address you at that time and Received no answer while I stayed there—I—hope my application will crowned with your answer and favour to my application and am your friendRobert Smith printerPS.It was the hotest season  the year and I believe I crossed Chesapeake bay from Hleys Cove to Annapoliss on the last day of June and I left Baltimore the 13th of June for Chestertown Md and on to Easton and to Hadleys Cove.